BRETT, Judge.
The plaintiff in error, S. P. Stewart, defendant below, was charged in the county court of Kiowa county, State of Oklahoma, by information with having committed the offense on the 9th day of June, 1953 in said county and state, of unlawful possession of intoxicating liquors, to-wit, 30½ pints of gin and 20½ pints of whiskey. He was tried by a jury, convicted and his punishment fixed at a $50 fine and 30 days imprisonment in the county jail; judgment and sentence was entered accordingly, from which this appeal has been perfected.
When appeal is made to this court and no brief in support of the petition in error is submitted and the same is submitted on the record without oral argument, this court will examine the record for jurisdictional errors and will read the evidence to determine if it sufficiently supports the judgment and when no fundamental error is apparent the case will be affirmed. Whitlow v. State, 85 Okl.Cr. 2, 184 P.2d 253; Mann v. State, 91 Okl.Cr. 185, 217 P.2d 547; Ganote v. State, Okl.Cr., 254 P.2d 798. We have examined the record and find that the information properly charges the offense of possession of intoxicating liquor and examined the judgment and sentence and find the same to be without fundamental error. Moreover the evidence supports the conviction as determined by the jury. Therefore the judgment and sentence herein is accordingly affirmed.
POWELL, P. J., and JONES,. J., concur.